DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2 6-7 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al (US 9,899,138).

Re Claim 1; Lu discloses a device for wireless power transfer, the device comprising: 
a segmented coil (13) comprising a plurality of coil segments (210-240), each adjacent pair of coil segments of the plurality of coil segments being separated from one another by a respective passive element (44); and 
a plurality of constituent converters (42) coupled to the segmented coil, each constituent converter of the plurality of constituent converters being coupled to a respective coil segment of the plurality of coil segments to drive the respective coil segment. (Fig. 11).

Re Claim 2; Lu discloses wherein each passive element comprises a capacitance. (Fig. 11)

Re Claim 6 and 18; Lu discloses wherein each coil segment of the plurality of coil segments is driven by a respective constituent converter of the plurality of constituent converters. (Fig. 11).

Re Claim 7; Lu discloses wherein the plurality of constituent converters have an identical configuration. (Fig. 11).

Re Claim 8; Lu discloses wherein the plurality of constituent converters are controlled to provide an equal amount of power to the segmented coil. (Col. 6 line 19-24).

Re Claim 16; Lu discloses A system for wireless power transfer, the system comprising: 
a transmitter device (210-240, Fig. 6 and 11); and 
a receiver device (not shown but implicit); 
wherein the transmitter device, the receiver device, or both the transmitter device and the receiver device comprises: 
a segmented coil comprising a plurality of coil segments, each adjacent pair of coil segments of the plurality of coil segments being separated from one another by a respective capacitance; and
a plurality of constituent converters coupled to the segmented coil, each constituent converter of the plurality of constituent converters being coupled to a respective coil segment of the plurality of coil segments to drive the respective coil segment. (see the rejection of claim 1).

Re Claim 20; Lu discloses wherein: the plurality of switches comprises a first switch and a second switch; and the first switch and the second switch are controlled by complementary switch control signals. (Fig. 11).

	Re Claim 29; Lu discloses wherein the plurality if coil segments are arranged in a loop. (Fig. 6 shows the coil unit in a loop and Col 6 line 37-50 shows how the coils are connected to each other.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Park (US 2018/0351391)

Re Claims 3 and 4; Lu discloses a passive element as discussed above. 
Lu does not disclose where each passive element comprises an inductance and where each passive element comprises a combination of capacitances and inductances.
However, Park discloses passive element comprises an inductance and where each passive element comprises a combination of capacitances and inductances. (Par 0072).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have the passive element be the combination of inductance and the capacitance motivated by the improve filtering when power is transferred. 

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Avestruz (US 2020/0014247)

Re Claim 5 and 17; Lu discloses wherein each constituent converter of the plurality of converters. Lu does not disclose the converter is configured as a current-mode, Class D converter.
However, Avestruz discloses a converter is configured as a current-mode, Class D converter. (par 0012).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have a converter is configured as a current-mode, Class D converter in order maximize power transfer to the load.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Jung et al (US 20150022147)

Re Claims 9 and 10; Lu disclose wherein the plurality of constituent converters.
The combination does not disclose the converters are controlled to provide different phase angle of power to the segmented coil to spatially shape and/or direct the wireless power transfer and wherein the plurality of constituent converters are controlled to provide different amounts of power to the segmented coil to spatially shape/direct the wireless power transfer.
However, Jung discloses the converters are controlled to provide different phase angle of power to the segmented coil to spatially shape and/or direct the wireless power transfer and wherein the plurality of constituent converters are controlled to provide different amounts of power to the segmented coil to spatially shape/direct the wireless power transfer. (Par 0024, 107).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to different phase angle of power to the segmented coil in order to balance the power transmitted to the load. 

Claims 11-15, 19, 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Deboy (US 20160254755)

Re Claims 11 and 19; Lu discloses wherein: each constituent converter of the plurality of converters comprises a plurality of switches and coupling the plurality of switches to the coil segment; and each switch of the plurality of switches is ground-referenced. (Fig. 11)
Lu does not disclose a plurality of passive components.
However, Deboy discloses a plurality of switches (21A) and a plurality of passive components coupling (31) the plurality of switches (21A) to the coil segment; and each switch of the plurality of switches is ground-referenced. (Fig.2).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have coupled the tuning circuit of Masquelier to the device of Lu motivated by the desire to provide effective power to the load.

Re Claim 12; Lu discloses wherein: the plurality of switches comprises a first switch and a second switch; and the first switch and the second switch are controlled by complementary switch control signals. (Fig. 11).

Re Claim 13; Deboy disclose wherein each switch of the plurality of switches comprises a high electron mobility transistor (HEMT). (Par 0051).

Re Claim 14; Deboy discloses wherein the plurality of passive components and the respective capacitance are configured to act as a filter such that the segmented coil is driven at a frequency of the wireless power transfer. (Fig. 2).

Re Claim 15; Deboy discloses wherein the plurality of passive components comprises a plurality of choke inductors, each choke inductor of the plurality of choke inductors acting as a switched current source with a respective switch of the plurality of switches. (Fig. 2).

Re Claim 21; Lu discloses  A transmitter for wireless power transfer, the transmitter comprising: a segmented coil  comprising a plurality of coil segments, each adjacent pair of coil segments of the plurality of coil segments being separated from one another by a respective capacitance; and a plurality of constituent converters coupled to the segmented coil, each constituent converter of the plurality of constituent converters being coupled to a respective coil segment of the plurality of coil segments to drive the respective coil segment; wherein: each constituent converter of the plurality of converters comprises a pair of switches and a plurality of passive components coupling the pair of switches to the coil segment. (this claim is analogous to claim 1 and 19 and thus the same rejection is applied).

Re Claim 22; Lu discloses wherein the pair of switches are controlled by complementary switch control signals (Fig. 11).

Re Claim 24; Lu discloses wherein each coil segment of the plurality of coil segments is driven by a respective constituent converter of the plurality of constituent converters. (Fig. 11).

Claims 23 rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Deboy and further in view of Avestruz (US 2020/0014247)

Re Claim 23 Lu discloses wherein each constituent converter of the plurality of converters. Lu does not disclose the converter is configured as a current-mode, Class D converter.
However, Avestruz discloses a converter is configured as a current-mode, Class D converter. (par 0012).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have a converter is configured as a current-mode, Class D converter in order maximize power transfer to the load. 

Claims 25, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino in view of Kawamae et al. (US 2019/0190319)

Re Claim 25; Nishino discloses a receiver for wireless power transfer, the receiver comprising: 
a segmented coil (4a and b) comprising a plurality of coil segments (4a and 4b), each adjacent pair of coil segments of the plurality of coil segments being separated from one another by a respective capacitance (3a or b); and 
a plurality of constituent converters (6a or b) coupled to the segmented coil, each constituent converter of the plurality of constituent converters being coupled to a respective coil segment of the plurality of coil segments to drive the respective coil segment; 
Nishino does not disclose the detail of the rectifier to include wherein: each constituent converter of the plurality of converters comprises a pair of switches and a plurality of passive components coupling the pair of switches to the coil segment.
However, Kawamae discloses a converter (125-128) comprises a pair of switches (125-128) and a plurality of passive components (123, the detail is shown in Fig. Fig. 10a or b) coupling the pair of switches to the coil segment. (diode and the capacitor).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing of the invention to have coupled the filter to the rectifier motivated by the desire to produce a constant and clean power to the load. 

Re Claim 26; Nishino discloses wherein the pair of switches are controlled by complementary switch control signals. (Fig. 1, the controller issues the control the signal with the switch 5 to control the rectifier, par 0055, Fig. 1a).

Re Claim 28; Nishino discloses wherein each coil segment of the plurality of coil segments is driven by a respective constituent converter of the plurality of constituent converters. (Fig. 1a).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Nishino in view of Kawamae et al. (US 2019/0190319) and further in view of Avestruz (US 2020/0014247)

Re Claim 27; Nishino discloses wherein each constituent converter of the plurality of converters. Nishino does not disclose the converter is configured as a current-mode, Class D converter.
However, Avestruz discloses a converter is configured as a current-mode, Class D converter. (par 0012).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have a converter is configured as a current-mode, Class D converter in order maximize power transfer to the load. 

Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive. 
Applicant argues on Page 6 that each of the independent claims requires a segment coil that includes a plurality of coil segments and Lu fails to disclose that.
However, the Examiner respectfully disagrees, The coil structure of the first coil unit 21, having a sub-coil 210 and a plurality of wire sections 211, is corresponding to the coil structure of the first embodiment shown in FIG. 1. The coil structure of the second coil unit 22, having a sub-coil 220 and a plurality of wire sections 221, is corresponding to the coil structure of the second embodiment shown in FIG. 2. The coil structure of the third coil unit 23, having a sub-coil 230 and a plurality of wire sections 231, is corresponding to the coil structure of the third embodiment shown in FIG. 3. The coil structure of the fourth coil unit 24, having a sub-coil 240 and a plurality of wire sections 241, is corresponding to the coil structure of the fourth embodiment shown in FIG. 4. The detailed descriptions of the coil structures in the four embodiments are omitted here for conciseness.
All these coils are in a form of a loop. Fig. 11 merely shows the connection of the entire coil set with the capacitor. The coil units 21-24 are connected to each other. Referring to FIG. 11 and FIG. 6, the selector switches 43 of the coil units 21-24 are all turned off by the controller 46, and the sub-coils 210-240 of the coil units 21-24 and the auxiliary coil 30 are connected in series. The auxiliary coil 30 is connected in series to an auxiliary resonant capacitor 300 so that the series-connected configuration of the auxiliary coil 30 and the auxiliary resonant capacitor 300 is connected between the sub-coil 220 of the second coil unit 22 and the sub-coil 230 of the third coil unit 23. Emphasis added.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
09/13/2022
Primary Examiner, Art Unit 2836